SUPREME COURT OF THE STATE OF NEW YORK
              Appellate Division, Fourth Judicial Department

855
CA 14-00346
PRESENT: SCUDDER, P.J., SMITH, CENTRA, FAHEY, AND PERADOTTO, JJ.


SANTINA MURINE, PLAINTIFF-RESPONDENT,

                      V                                             ORDER

CITY OF UTICA, DEFENDANT-APPELLANT.


MARK CURLEY, CORPORATION COUNSEL, UTICA, FOR DEFENDANT-APPELLANT.

DAVID M. GIGLIO & ASSOCIATES, LLC, UTICA (ALYSSA O’NEIL OF COUNSEL),
FOR PLAINTIFF-RESPONDENT.


     Appeal   from a judgment of the Supreme Court, Oneida County
(Patrick F.   MacRae, J.), entered November 19, 2013. The judgment
determined,   upon a jury verdict, that defendant is 100% liable for
plaintiff’s   damages.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.




Entered:   September 26, 2014                     Frances E. Cafarell
                                                  Clerk of the Court